 UNION CARBIDE NUCLEAR COMPANY579Union Carbide Nuclear Company,Division of Union CarbideCorporation1andOak Ridge Guards Union,Local 3 Interna-tional Guards Union of America,Petitioner.Case No. 10-RC-630.November 22, 1957ORDER DENYING MOTIONOn July 11, 1949, pursuant to a stipulation for certification upon aconsent election, and an election held on June 30, 1949, the Boardissued a certification of representatives in which the Petitioner wascertified as bargaining representative for "all hourly paid guard em-ployees, including sergeants of guards, in the guard department" atthe Employer's Y-12 plant involved herein.On October 22, 1956,the Petitioner filed a motion for clarification of this certification andon December 19, 1956, the Board issued a Decision Clarifying Certifi-cation of Representatives.'Thereafter, it being brought to theBoard's attention that the requisite service of the Petitioner's motionhad notbeen madeupon either the Employer or Atomic Trades &Labor Council, AFL-CIO, the certified representative of the. Em-ployer's production and maintenance employees, including employeeswho are the subject of the motion, the Board, on April 12, 1957, va-cated its decision of December 19, 1956, and remanded the matter tothe Regional Director for the Tenth Region for the purpose of hold-ing a hearing on issues raised by the Petitioner's motion.3Pursuant to notice, a hearing was held before Frank E. Hamilton,Jr., hearing officer.All parties were represented by counsel, partici-pated in the hearing, were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence perti-nent to the issues involved.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Abrief was filed by the Employer subsequent to the hearing.In its motion for clarification, the Petitioner requests the Board to"clarify meaning of the word `guard' as used in the . . . certificationand to declare whether or not `guard' is intended to include or excludepersonnel" performing certain escort duties.By this motion, thePetitioner seeks, in substance, a Board holding that all employeeswho are guards under the Act are included in the certified unit andthat employees escorting persons without clearance between the plantentrances and locations within the plant on a regular basis are suchguards.The Employer is opposed to the granting of the motion andAtomic Trades & Labor Council, AFL-CIO,assumes aneutral posi-1 The formalpapers in this casewereamended at the hearing to reflect the present nameof the Employer.a 116 NLRB 1843.8117 NLRB 1126.119 NLRB No. 68. 580DECISIONSOF NATIONALLABOR RELATIONS BOARDtion with respect thereto.For the reasons given below, we agree withthe Employer that the motion should be denied.'As indicated above, the Board in 1949, upon a stipulation by thePetitioner and Employer, certified a unit consisting of "hourly paidguard employees, including sergeants of guards, in the guard depart-ment" at the Y-12 plant. The record now before us discloses thatthe guard department referred to is one of three clearly defined de-partments comprising the plant protection division, the others beingthe security and the fire departments. It is further disclosed that,.since before 1949, the uniformed, armed guards performing guardfunctions at the plant are employed in this guard department.Thecontracts executed by the Petitioner and Employer since 1949 describethe unit covered thereby in the language of the certification, exceptthat, beginning with the 1952 contract, the term "sergeant of guards"was deleted because the classification itself was discontinued, and theprovisions in the 1955 contract, which was received in evidence, makeit clear that the contract applies only to the Employer's uniformed,armed guards.At the hearing, the Petitioner named four employees of the Em-ployer who it alleges fire guards within the meaning of the Act by vir-tue of the escort work they perform. One of these employees, L. M.Stewart, is employed as a receiving clerk in the receiving and ship-ping department while the other employees, Moneymaker, Hicks, andPace, are employed as salvage yard keepers in the property sales de-partment, disposal section.Receiving Clerk Stewart has been escort-ing truckdrivers making coal deliveries to the plant whereas Money-maker, Hicks, and Pace, in their capacity as salvage yard keepers,escort persons who visit the plant in connection with the Employer'ssurplus property sales.On these facts, and the record as a whole, it is abundantly clear thatthe certification in question, in accordance with the intent of theparties upon which it was based, covers only the employees in theguard department, who are the Employer's uniformed, armed guards,and does not extend to employees in other departments, such asStewart, Moneymaker, Hicks, and Pace. The Petitioner's attempt byitsmotion for clarification to bring those employees under its certifi-cation is therefore unwarranted.'Accordingly, we shall deny themotion.,[The Board denied the motion.]MEMBER MURDOCK took no part in the consideration of the aboveOrder Denying Motion.4The critical facts upon which we base this decision were developed at the hearing andwere not available to the Board at the time of the original decision herein.5 SeeSangamo Electric Company,112 NLRB 1310;ClarestatMfg.Co. Inc.,105 NLRB20;American Potash.&Chemical Corporation,117 NLRB 542.Contrary to the Peti-'tioner, it plainly follows that J. C. Smith, who performs escort work for an employer nota party to this proceeding,is likewise not covered by the certification.6In view thereof,we deem it unnecessary to consider other grounds advanced by theEmployer for denying the motion.